Order reversed upon the law and the facts, without costs, and motion granted to the extent of providing that, beginning January 26, 1931, plaintiff pay defendant, for doctors’ and hospital bills (the amount of which this court fixes at $375), the sum of $25 a week for fifteen weeks, making a total of $375, in addition to the payment of $25 a week now being made. We are of opinion that the facts warrant an award as above stated in light of the circumstances of the parties. No facts otherwise justifying an increase in alimony are presented. The action should be brought on for trial as speedily as possible. Lazansky, P. J., Hagarty, Carswell, Seudder and Tompkins, JJ., concur.